Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 was filed after the mailing date of the Final Office Action on 1/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed 2/18/2021, with respect to Matsukawa et al. (“Person Re-Identification Using CNN Features Learned from Combination of Attributes,” “Matsukawa”) and Cicek et al. (“3D U-Net: Learning 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment to claims 13, 17, 33 and 37, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: calculate an error between the output image and the annotated image, using a weighted cross entropy loss function that includes multiplying a value of a label of a pixel of the annotated image by a logarithm of a value of a label of a corresponding pixel of the output image, and applying a weight associated with the class; and update the detection model in a manner to reduce the error.
The closest prior art found:
Matsukawa et al (“Person Re-Identification Using CNN Features Learned from Combination of Attributes,” “Matsukawa”) teaches fine-tuned CNN on large annotated dataset with large disparity amount the pre-trained task. 
Muller et al (US 2019/0384303) teaches machine learning perform on training image data for error consideration using weighted cross entropy loss functions. Please look at paragraph 0096.
calculate an error between the output image and the annotated image, using a weighted cross entropy loss function that includes multiplying a value of a label of a pixel of the annotated image by a logarithm of a value of a label of a corresponding pixel of the output image, and applying a weight associated with the class; and update the detection model in a manner to reduce the error..
Claims 13, 14-15, 17, 19-20, 29-40 are allowed and renumber as claims 1-18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
John et al (US 2008/0075343) teaches Method for the positionally accurate display of regions of interest tissue
Zhang et al (US 2010/00067760) teaches Method and System for Automatic Coronary Artery Detection
Solanki et al (US 8,879,813) teaches Systems and methods for automated interest region detection in retinal images
Lin et al (US 2017/0287137) teaches UTILIZING DEEP LEARNING FOR BOUNDARY-AWARE IMAGE SEGMENTATION
Burt (US 9,968,257) teaches Volumetric quantification of cardiovascular structures from medical imaging
Sutton et al (US 2019/0213779) teaches APPARATUS AND METHOD FOR PRODUCING THREE-DIMENSIONAL MODELS FROM MAGNETIC RESONANCE IMAGING
Muller et al (US 2019/0384303) teaches BEHAVIOR-GUIDED PATH PLANNING IN AUTONOMOUS MACHINE APPLICATIONS
Paschalakis et al (US 10,719,936) teaches System and method for automated funduscopic image analysis
Cohen et al (US 2020/0234025) teaches IMAGE ANALYSIS SYSTEM AND METHOD OF USING THE IMAGE ANALYSIS SYSTEM

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663